Frank Van Sickle brought this action originally in the Akron Municipal Court against James A. Salhany for damages resulting from an automobile collision.
The defendant Salhany at the time of the collision gave Van Sickle the name of James A. Salhany wherein in fact his real name was' Essa Salhany. Service was obtained by mail, addressed to James A. Salhany as permitted by statute in the Akron Municipal ¡Couirt. Salhany thereupon appeared in court where he admitted having given Van Sickle a fictitious name. Judgment was rendered for Van Sickle which was neither appealed nor taken up on error.
Salhany then sought an injunction in the Summit County Common Pleas on the ground that the judgment was contrary to law in that it was rendered without having personal service on Salhany as required by 11367 GC. The injunction was refused but the Appeals reversed this ruling and granted a permanent injunction prohibiting the enforcement of the judgment.
Van Sickle, in the Supreme Court, contends that under 88 OS. 156 Salhany had in effect entered his appearance after the substitution of his correct name had been made.